Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Response to Applicant Remarks
Applicant's arguments, see Remarks, filed 02/01/2021, in light of Applicant’s  amendments, have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.

Terminal Disclaimer
A terminal disclaimer was filed on 3/31/2014 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the patent US 10317651 B2 had been reviewed and was accepted. 

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Regarding claim 1, the prior art of record taken alone or in combination, fails to disclose or render obvious a side wall portion raised from the base wall portion on a lateral side of the imaging space and formed to spread from a periphery of the lens unit toward the imaginary intersection, wherein the side wall portion is formed to spread along parallel the taper angle on an outside of the taper angle on the external 

Regarding claims 11 and 15,are allowable because they depend on claim 1.

Regarding claim 2, the prior art of record taken alone or in combination, fails to disclose or render obvious a side wall portion raised from the base wall portion on a lateral side of the imaging space and formed to spread from a periphery of the lens unit toward the imaginary intersection, wherein the side wall portion is formed to spread inside the taper angle on the external environment side beyond the imaginary intersection, and a part of the side wall portion spreading toward the external environment side beyond the imaginary intersection includes a polarizing filter to cut an S polarized light, and the side wall portion is formed to spread along parallel to the taper angle on the outside of the taper angle on the lens unit side behind the imaginary intersection, in combination with all the limitations recited respective claims 2.

Regarding claims 8, 12 and 16,are allowable because they depend on claim 2.

Regarding claim 3, the prior art of record taken alone or in combination, fails to disclose or render obvious a side wall portion raised from the base wall portion on a lateral side of the imaging space and formed to spread from a periphery of the lens unit angle on the lens unit side behind the imaginary intersection, in combination with all the limitations recited respective claims 3.

Regarding claims 4, 9, 13 and 17,are allowable because they depend on claim 3.

Regarding claim 5, the prior art of record taken alone or in combination, fails to disclose or render obvious a side wall portion raised from the base wall portion on a lateral side of the imaging space and formed to spread from a periphery of the lens unit toward the imaginary intersection, the camera module further comprising: a bracket assembly to be mounted on the windshield; and a camera casing accommodating the lens unit and the imager and to be detachably suspended from the bracket assembly, and the side wall portion is formed to spread along parallel to the taper angle on the outside of the taper angle on the lens unit side behind the imaginary intersection, in combination with all the limitations recited respective claims 5.

Regarding claims 6-7, 10, 14 and 18,are allowable because they depend on claim 5.




Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELAAZIZ TISSIRE whose telephone number is (571)270-7204.  The examiner can normally be reached on Monday through Friday from 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ye Lin can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABDELAAZIZ TISSIRE/           Primary Examiner, Art Unit 2697